THE COURT
(THRUSTON, Circuit Judge, absent)
was of opinion that the issue must be found for the garnishee: 1st. Because Act Md. 1791, e. 45, § 10, gives a remedy in rem only, and this is a proceeding in per-sonam; and if the issue be found for the plaintiff, the defendant will be personally liable. 2d. Because the deed of trust under which the garnishee claims, was a legal in-cumbrance, made prior to the commencement of the plaintiff’s claim to the lien, which commmeneed only at the time of the recording of the contract. The plaintiff became nonsuit.